byndex1032fssagmnt_image1.gif [byndex1032fssagmnt_image1.gif]


Exhibit 10.32


[LOGO]




119 Standard Street
El Segundo, CA 90245


December 31, 2019


Bernhard van Lengerich
Food System Strategies, LLC
1855 Troy Lane
Plymouth, MN 55447


Re:    Advisor Agreement


Dear Bernhard:


Reference is made to that certain Advisor Agreement, dated as of February 26,
2016, by and between Beyond Meat, Inc. (f/k/a Savage River, Inc.), a Delaware
corporation (the “Company”), and Food System Strategies, LLC (“Advisor”), as
amended on September 5, 2017 (the “Advisor Agreement”), relating to services
provided to the Company by Bernhard van Lengerich. Capitalized terms used but
not otherwise defined in this letter shall have the meanings ascribed to them in
the Advisor Agreement.


Advisor and the Company hereby agree that the term of the Advisor Agreement will
end effective as of December 31, 2019, subject to the surviving provisions
thereof. The Company will pay Advisor for the Services rendered by Advisor under
the Advisor Agreement through December 31, 2019 at the rate of $10,000 per
month, payable monthly (net 30 days), which represents full and complete
satisfaction of the Company’s payment obligations to Advisor pursuant to Section
6 of Amended Exhibit A to the Advisor Agreement. Advisor confirms that there are
no Company obligations to Advisor for reimbursement of expenses pursuant to the
Advisor Agreement.


Sincerely,


BEYOND MEAT, INC.




By:/s/ Teri L. Witteman                
Teri L. Witteman
General Counsel & Secretary
Acknowledged and Agreed:


FOOD SYSTEM STRATEGIES, LLC




By:    /s/ Bernhard van Lengerich    
Bernhard van Lengerich
Founder & CEO


[LOGO]